Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention I in the reply filed on 12/23/2020 is acknowledged.
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2020.
Regarding the traversal, the applicant argues “The Examiner continues by alleging there would be a serious search and/or examination burden because…” in page 1. The examiner disagrees.
Search burden is a special term used in cases where there are two distinct fields of search related to the same case. For purposes of the initial requirement, appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02 may prima facie show a serious burden on the examiner. MPEP 808.02 states that restriction is proper when there are separate classification pertaining to the different independent claims. The process involved in manufacturing is classified under H01L 45/1641 whereas the device structure is classified under H01L 27/2418.
Regarding the traversal, the applicant argues “the restriction fails to meet the burden providing allegations that the product as claimed can be made by another materially different process, according to MPEP § 806.05(f)”, page 3. The examiner disagrees. 


Instead of making a hole in the semiconductor structure then filling the hole, and then planarizing, it can be alternatively done by forming the electrode, etching it to the shape you want, then filling the semiconductor structure around it.
These are two distinct processes and as such, the process of forming the dielectric material is not unique. Since the product can be made from the other process than the one stated in claim 21, hence the process is not unique to the product of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the first and second sidewalls" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, it is considered as “a first and a second sidewall”.
Proper correction is suggested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claims 1, 5-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0185457 A1 (“Sharma”) in view of US 2020/0006432 A1 (“Grobis”).

Regarding claim 1, Sharma shows (Fig. 1-2) a selector device (130, para 17) comprising: 

    PNG
    media_image1.png
    432
    764
    media_image1.png
    Greyscale

a first electrode (112) composed of a first metal (tungsten, para 28) having a first work function; 
a second electrode (116) composed of a second metal (iridium, para 28) having a second work function; 
a selector layer (114, para 20) disposed between the first and second electrodes, the selector layer being composed of a dielectric material (para 30); and 
dopant atoms (titanium, para 32) disposed in the selector layer (para 33);
threshold voltage (V.sub.on, para 22, 30) is applied across the first and second electrodes. 
Sharma does not explicitly teach that the dielectric material having a conduction band and a valence band defining a band gap of at least 5 electron volts; and
dopant atoms in the selector layer to form a sub-conduction band that is below the conduction band and above the first and second work functions;
wherein when a threshold voltage is applied across the first and second electrodes, and a magnitude of the threshold voltage exceeds an energy difference between the sub-
Grobis shows (Fig. 5b) dielectric material (502a, para 134) having a conduction band and a valence band defining a band gap of at least 5 electron volts (9.2 eV, para 49 of spec).
Sharma in combination with Grobis teaches dopant atoms in the selector layer to form a sub-conduction band that is below the conduction band and above the first and second work functions;
wherein when a threshold voltage is applied across the first and second electrodes, and a magnitude of the threshold voltage exceeds an energy difference between the sub-conduction band and at least one of the work functions, but does not exceed an energy difference between the conduction band and the at least one of the work functions, an on-current will conduct through the selector layer.

This is met by Sharma in combination with Grobis since the limitations above refers to a property of the structure rather than further limiting the structure itself. Under the broadest reasonable interpretation in view of Applicant’s specification, it appears the value of the conduction band is a result of the materials used for dopant atoms, selector layer, and electrodes (see spec para 48). Sharma, as modified by Grobis, teaches materials for the electrodes that match the materials disclosed by Applicant as being proper (tungsten/Iridium of Sharma para 28), materials for the selector layer (Grobis silicon oxide, para 134) that match materials disclosed by Applicant (para 49 of spec silicon oxide), and materials for the dopant atoms (titanium, Sharma, para 32) that match those disclosed by Appilcant (titanium, spec para 52). As such the structure and materials taught by the combination are substantially identical to that claimed. Where such structural equivalence has been established, claimed properties of that structure are presumed to be inherent. In 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Sharma, including dopant, with the invention of Grobis.  
The motivation to do so is that the combination produces minimized leakage current (Grobis, para 133).
Examiner notes the limitation “wherein when a threshold voltage is applied across the first and second electrodes, and a magnitude of the threshold voltage exceeds an energy difference between the sub-conduction band and at least one of the work functions, but does not exceed an energy difference between the conduction band and the at least one of the work functions, an on-current will conduct through the selector layer” refer to a manner of operating the device and functions performed by the structures therein. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). As 
The applicant’s claim 1 does not distinguish over Sharma in combination with Grobis regardless of the functions allegedly performed by the device, (i.e. when the threshold voltage is applied across first and second electrode). Since structure recited in Sharma in combination with Grobis is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
In this case, it is reasonable to assume that the selector structure is capable of meeting the functional limitation, because Sharma in combination with Grobis discloses a selector that is apparently identical to the selector that the applicant describes as being capable of performing the function (i.e. when a threshold voltage that exceeds an energy difference between the sub-conduction band and at least one of the work functions, but does not exceed an energy difference between the conduction band and the at least one of the work functions, is applied across the first and second electrodes, an on-current will conduct through the selector layer). Because it is reasonable to assume that selector is capable of performing the claimed function, the burden shifts to Applicants to show that it is not. See MPEP § 2114 (II).


claim 5, Sharma shows (Fig. 1-2) the dopant atoms are spatially distributed within the selector layer (para 33).
Sharma in combination with Grobis does not specifically show the dopant atoms are spatially distributed within the selector layer in a concentration of 1.0E18 cm-3 or greater.
However, the ordinary artisan would have recognized “the concentration of dopant atoms” to be a result effective variable affecting lower threshold voltages and hence switching speed (para 33, Sharma). Thus, it would have been obvious to have the concentration of dopant within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

Regarding claim 6, Sharma in view of Grobis shows the selector layer (504a, Grobis) is composed of at least one of aluminum oxide, silicon oxide (para 134) and magnesium oxide.
Regarding claim 7, Sharma shows (Fig. 1-2) wherein the dopant atoms are at least one of titanium, magnesium and vanadium (titanium, para 32).

Regarding claim 8, Sharma in view of Grobis shows the selector device and the electrode.
Sharma in combination with Grobis does not specifically show wherein the sub-conduction band is in a range of 0.2 to 1.5 eV above the electrode work functions.
The applicant’s claim 8 does not distinguish over Sharma in combination with Grobis regardless of the functions allegedly performed by the device, (i.e. wherein the sub-conduction band is in a range of 0.2 to 1.5 eV above the electrode work functions). Since structure recited in Sharma in combination with Grobis is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie 
In this case, it is reasonable to assume that the selector structure is capable of meeting the functional limitation, because Sharma in combination with Grobis discloses a selector and electrodes that are apparently identical to the selector and electrodes that the applicant describes as being capable of performing the function (i.e. the sub-conduction band is in a range of 0.2 to 1.5 eV above the electrode work functions). Because it is reasonable to assume that selector is capable of performing the claimed function, the burden shifts to Applicants to show that it is not. See MPEP § 2114 (II).

Regarding claim 9, Sharma shows (Fig. 1-2) the first metal of the first electrode and the second metal of the second electrode are each selected from at least one of tungsten, iridium, platinum, titanium nitride, tantalum nitride (para 28).

Regarding claim 10, Sharma shows (Fig. 2) the selector layer (114) has a thickness that is within a range of 2 to 20 nanometers (2nm-80nm, para 35).

Regarding claim 11, Sharma shows (Fig. 2) the first electrode (112) and the second electrode (116) has a thickness of 1 to 100 nanometers (overlapping claimed range of 5 to 200 nanometers).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 12, Sharma shows (Fig. 1-2) the first and second electrodes and the selector layer.

Examiner notes the limitation “when the threshold voltage is applied across the first and second electrodes such that the first electrode voltage is negative relative to the second threshold voltage; and when the threshold voltage exceeds an energy difference between the sub- conduction band and the first work function, but does not exceed an energy difference between the conduction band and the first work function; the on-current will conduct through the selector layer” refer to a manner of operating the device and functions performed by the structures therein. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). As discussed above, the claim does not structurally differ from the combination of Sharma and Grobis, thus the application of threshold voltage, and what happens upon that application does not differentiate the claim from the combination. Furthermore, when the structure recited in the reference is substantially identical to that of the claims, claimed functions are presumed to be inherent. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. For these reasons, the limitations are obvious over the combination.
The applicant’s claim 12 does not distinguish over Sharma in combination with Grobis regardless of the functions allegedly performed by the device, (i.e. when when the 
In this case, it is reasonable to assume that the selector structure is capable of meeting the functional limitation, because Sharma in combination with Grobis discloses a selector that is apparently identical to the selector that the applicant describes as being capable of performing the function (i.e. when the threshold voltage is applied across the first and second electrodes such that the first electrode voltage is negative relative to the second threshold voltage; and when the threshold voltage exceeds an energy difference between the sub- conduction band and the first work function, but does not exceed an energy difference between the conduction band and the first work function; the on-current will conduct through the selector layer). Because it is reasonable to assume that selector is capable of performing the claimed function, the burden shifts to Applicants to show that it is not. See MPEP § 2114 (II).

	Regarding claim 13, Sharma shows (Fig. 1-2) a memory cell (102, para 18) comprising: 
a selector device (130, para 17) disposed on a two terminal resistive switching device (120, resistive switch, para 18), the selector device comprising: 

a second electrode (112) composed of a second metal (iridium, para 28) having a second work function; 
a selector layer (114, para 20) disposed between the first and second electrodes, the selector layer being composed of a dielectric material; and 
dopant atoms (titanium, para 32) disposed in the selector layer (para 33). 
Grobis shows (Fig. 5b) dielectric material (502a, para 134) having a conduction band and a valence band defining a band gap of at least 5 electron volts (9.2 eV, para 49 of spec).
Sharma in combination with Grobis teaches dopant atoms in the selector layer to form a sub-conduction band that is below the conduction band and above the first and second work functions;
wherein when a threshold voltage is applied across the first and second electrodes, and a magnitude of the threshold voltage exceeds an energy difference between the sub-conduction band and at least one of the work functions, but does not exceed an energy difference between the conduction band and the at least one of the work functions, an on-current will conduct through the selector layer.

This is met by Sharma in combination with Grobis since the limitations above refers to a property of the structure rather than further limiting the structure itself. Under the broadest reasonable interpretation in view of Applicant’s specification, it appears the value of the conduction band is a result of the materials used for dopant atoms, selector layer, and electrodes (see spec para 48). Sharma, as modified by Grobis, teaches materials for the electrodes that match the materials disclosed by Applicant as being proper (tungsten/Iridium of Sharma para 28), materials for the selector layer (Grobis silicon oxide, para 134) that match materials disclosed by Applicant (para 49 of spec silicon oxide), and 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Sharma, including dopant, with the invention of Grobis.  
The motivation to do so is that the combination produces minimized leakage current (Grobis, para 133).
Examiner notes the limitation “wherein when a threshold voltage is applied across the first and second electrodes, and a magnitude of the threshold voltage exceeds an energy difference between the sub-conduction band and at least one of the work functions, but does not exceed an energy difference between the conduction band and the at least one of the work functions, an on-current will conduct through the selector layer” refer to a manner of operating the device and functions performed by the structures therein. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) 
The applicant’s claim 13 does not distinguish over Sharma in combination with Grobis regardless of the functions allegedly performed by the device, (i.e. when the threshold voltage is applied across first and second electrode). Since structure recited in Sharma in combination with Grobis is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
In this case, it is reasonable to assume that the selector structure is capable of meeting the functional limitation, because Sharma in combination with Grobis discloses a selector that is apparently identical to the selector that the applicant describes as being capable of performing the function (i.e. when a threshold voltage that exceeds an energy difference between the sub-conduction band and at least one of the work functions, but does not exceed an energy difference between the conduction band and the at least one of the work functions, is applied across the first and second electrodes, an on-current will conduct through the selector layer). Because it is reasonable to assume that selector is 

Regarding claim 14, Sharma shows (Fig. 1) the two terminal resistive switching device (120) being a resistive random access memory (ReRAM) device (para 19), the ReRAM device comprising: 
a bottom electrode (108) and a top electrode (112) with a switching layer (110, memory layer, para 19) disposed therebetween; 
the bottom electrode having a top surface in contact with a bottom surface of the switching layer; and the top electrode disposed over the switching layer.

Regarding claim 15, Sharma shows (Fig. 1) the top electrode (112) of the ReRAM device (120) is the second electrode of the selector device (130).

Regarding claim 20, Sharma shows (Fig. 1) the threshold voltage (V.sub.on, para 22) of the selector device (130) and the two terminal resistive switching device (120).
Examiner notes the limitation “the threshold voltage of the selector device is less than an operating voltage of the two terminal resistive switching device; and half the threshold voltage of the selector device is more than a third of the operating voltage of the two terminal resistive switching device” refer to a manner of operating the device and functions performed by the structures therein. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). As discussed above, the claim does not 
The applicant’s claim 20 does not distinguish over Sharma in combination with Grobis regardless of the functions allegedly performed by the device, (i.e. when the threshold voltage is applied across first and second electrode). Since structure recited in Sharma in combination with Grobis is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
In this case, it is reasonable to assume that the selector structure is capable of meeting the functional limitation, because Sharma in combination with Grobis discloses a selector that is apparently identical to the selector that the applicant describes as being capable of performing the function (i.e. when a threshold voltage that exceeds an energy difference between the sub-conduction band and at least one of the work functions, but does not exceed an energy difference between the conduction band and the at least one of the work functions, is applied across the first and second electrodes, an on-current will conduct through the selector layer). Because it is reasonable to assume that selector is capable of performing the claimed function, the burden shifts to Applicants to show that it is not. See MPEP § 2114 (II).

Claims 2-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Grobis  as applied to claim 1 or claim 11 respectively, further in view of US 2017/0025605 A1  (“Park”).

Regarding claim 2, Sharma shows (Fig. 1-2) selector device (130), first (112) and second electrodes (116).
Sharma in view of Grobis does not show when a half-threshold voltage that is half the threshold voltage or less is applied across the first and second electrodes, an off-current will conduct through the selector layer, the ratio of the on-current to off- current being 1000 or more.
Park shows (Fig. 10) when a half-threshold voltage (V.sub.READ/2, para 49) that is half the threshold voltage or less is applied across the first (10) and second electrodes (40), an off-current (I.sub.1, para 49) will conduct through the selector layer (20).
 Sharma in view of Grobis and Park does not specifically show the ratio of the on-current to off-current being 1000 or more.
However, the ordinary artisan would have recognized the ratio of the on-current to off-current to be a result effective variable affecting leakage (para 49, Park). Thus, it would have been obvious to have the ratio within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

Regarding claim 3, Sharma in view of Grobis and Park does not specifically show the ratio of the on-current to off-current being 1000 or more.
However, the ordinary artisan would have recognized the ratio of the on-current to off-current to be a result effective variable affecting leakage (para 49, Park). Thus, it would have been obvious to have the ratio within the claimed range, since optimum or workable 

Regarding claim 4, Sharma shows (Fig. 1-2) selector layer (114) and dopant atom (titanium, para 32) and electrons pass from one dopant atom to another dopant atom.
 Sharma in view of Grobis does not show wherein the on-current will conduct through the selector layer by one of a trap-assisted tunneling mechanism, a hopping conduction mechanism, a Fowler Nordheim conduction mechanism and a sub-band drift transport mechanism.
Park shows (Fig. 6) the on-current will conduct through the selector layer (20, tunneling insulator, abstract and para 49) as electrons pass from one dopant atom to another dopant atom by a Fowler Nordheim conduction mechanism (para 49).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Park, with selector layer, to the invention of Sharma in view of Grobis.
The motivation to do so is that the combination produces the predictable result of permitting high current through the selected cell (para 49).  

Regarding claim 17, the prior art as noted in the above rejection of claim 2, discloses the entire claimed invention.

Regarding claim 18, the prior art as noted in the above rejection of claim 4, discloses the entire claimed invention.

3. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Grobis  as applied to claim 14 respectively, further in view of US 2013/0062587 A1  (“Lee”).

Regarding claim 16, Sharma shows (Fig. 1-2) ReRAM device comprises: the first and second sidewalls and a bottom surface of the bottom electrode (108), the switching layer (110).
Sharma in view of Grobis does not show one or more liners disposed over the first and second sidewalls and a bottom surface of the bottom electrode, the one or more liners having first and second distal ends that are in contact with the bottom surface of the switching layer.
Lee shows (Fig. 1) one or more liners (110, barrier layer as a liner, para 25) disposed over the first and second sidewalls and a bottom surface of the bottom electrode (120, fill metal, para 25), the one or more liners having first and second distal ends that are in contact with the bottom surface of the switching layer (130, para 24).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Lee, with liner, to the invention of Sharma in view of Grobis.
The motivation to do so is that the combination produces the predictable result of preventing in-diffusion of metal atoms from the underlying metal line (para 26). 

4. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Grobis, as applied to claim 11 above.

Regarding claim 19, the prior art as noted in the above rejection of claims 6 and 7, discloses the entire claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819